—Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered February 26, 2002, convicting defendant, after a jury trial, of possession of a stolen vehicle in violation of Vehicle and Traffic Law § 426, and sentencing him to a term of IV3 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The scienter element under Vehicle and Traffic Law § 426 is that the defendant “knows, or has reason to believe, [the vehicle] has been stolen.” That element could be readily inferred from evidence that the vehicle had several obvious and specific indicia of being a stolen car. Concur — Nardelli, J.P., Tom, Rosenberger and Gonzalez, JJ.